Per Curiam.

Although we do not condone in the ■ slightest degree the misconduct of respondent, we are of the opinion that, under the circumstances of this case and in view of the previous good conduct of respondent as revealed by the record, the discipline recommended by the board is unduly severe. Such discipline is therefore reduced to a public reprimand, conditioned upon respondent’s paying all the costs of the proceeding instituted as a result of his misconduct, including any expense incurred by his client in obtaining the refund of her money.
The report of the board, as modified, is confirmed and judgment is rendered accordingly.

Report modified and, as modified, confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Stewart, Matthias, Bell and Herbert, JJ., concur.
Taet, J., dissents from that part of the judgment which modifies the report of the board.